Case 3:18-cv-00104-JAG Document 13 Filed 10/18/18 Page 1 of 1 PagelD# 83

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

BRITTANY DAWN JENKINS,
Plaintiff,

v. Civil Action No. 3:18-cv-104-JAG

A. A. LIPPA, JR., et al.,
Defendants.

FINAL ORDER
This matter comes before the Court on the parties’ stipulation of dismissal with prejudice.
(Dk. No. 12.) Upon due consideration, the Court DISMISSES this case with prejudice pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Court shall retain jurisdiction to enforce
the terms of the parties’ Settlement Agreement and Release.
It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

IsI he qo

tri

 

 

 

 

 
